Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 1 of 13 PagelID #: 22

EXHIBIT 1
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 2 of 13 PagelD #: 23

DHHR KANAWHA COUNTY
4190 W. WASHINGTON ST.

CHARLESTON WV 25313

Mailing Date: 09/18/18

KENNETH L RICHARDS

CHARLESTON WV 25312

Medical Assistance (MA)

 

 

Telephone:

NN

 

Case Name:
Case Number: (igm7478
Worker Name: HOLLI F BURFORD

West Virginia

Department of Health
& Human Resources

HAE

7OS615

KENNETH L RICHARDS

(304) 746-2360

 

7

1. ACTION: You will receive your last Qualified Medicare Beneficiary Coverage benefits in September 2018

2. REASON: You failed to return your periodic report form by the date listed on the form. We still have not
received the form. Therefore, your benefits have been stopped.

3. POLICY: West Virginia Income Maintenance Manual Section(s):

1.15.Q, 1.14, 2.2.B.2.

Important Information:

You may request an application from this office and submit it with at least your name, address, and signature.

This institution is an equal opportunity provider.

 

 

Fair Hearing: If you do not agree with any decision, you may request a Fair Hearing and/or Pre-
Hearing Conference within 90 days of the effective date of the action. if you wish to request
continued benefits, you must ask for a Fair Hearing or Conference before the date of proposed
closure or reduction, Continued benefits only apply to closures and decreases In benefits. The form
to request a Fair Hearing and/or Pre-Hearing Conference is enclosed, but you may request it by
phone or in person. The following organization provides free legal services to efigible persons:

LEGAL AID OF WEST VIRGINIA, 922 QUARRIER ST., 4TH FLOOR
CHARLESTON, WV, 25301, 304-343-448 1/866-255-4370

 

 

 

Case: 7010167478

VACATE

Date: 09/18/18

Page 1 of 4 CMC2
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 3 of 13 PagelD #: 24

This page is intentionally blank

 

Case: 7010167478 Date: 09/18/18 Page 2 of 4 CMC2

SUMAN TA
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 4 of 13 PagelD #: 25

WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES
PRE-HEARING CONFERENCE AND/OR FAIR HEARING REQUEST FORM

If you disagree with the decision made on your application or the proposed changes in your benefits, you may ask for a we
Pre-Hearlng Conference, a Fair Hearing, or both either orally or in writing. You have the right to be assisted and/or represented oO
by a person of your choice at the Pre-Hearing Conference/Fair Hearing. This person may be a friend, relative, attorney or any 5
other person. A Pre-Hearing Conference is an informal meeting with you, your worker and thelr supervisor. This meeting Is S
to explain anything you have questions about and for you to explain your situation. This Conference may resolve the problem Sy
and eliminate the need for a Fair Hearing. If not, you may proceed with a Fair Hearing. A Fair Hearing is a meeting with you 2
and anyone you choose to have with you, a State Hearings Officer, the Department's representative, and any witnesses you ‘0
or the Department believes can provide appropriate evidence. The Fair Hearing process is designed to make sure the o

t-

Department took the correct action on the issue(s) involved.

WANT ATT

if you ask for a Pre-Hearing Conference and/or Fair Hearing, due to a decrease or closure of your benefits, before the date of the
proposed closure or reduction, your benefits will not be reduced or stopped, pending a final decision. Otherwise, the change will be
made, and you may ask for a Fair Hearing or Pre-Hearing Conference within 90 days of the effective date of the actions.

NOTE: If your benefits are being reduced or stopped due to a SNAP review, a mass change (such as the annual Social Security
increase) or because you signed a form giving up your right to receive advance notice of this change, your benefits will not be
continued, even if you request it, but a hearing will be held.

The DHHR worker will help you make arrangements for transportation to any fair hearing if you cannot provide your own
transportation and you so request. Your hearing may also be conducted by phone. Also, the worker will help you prepare
for the Falr Hearing, If you so request. To call Client Services in Charleston toll-free, dial 1-800-642-8599.

If you wish to have a Pre-Hearing Conference and/or Falr Hearing, please check below and return the bottom section of this form

to your local DHHR Office. The address Is on the top of the enclosed notice or can be provided to you by Client Services. You

may review the materials in your case record during normal business hours. If you request, we will send you a copy of the manual
material or you may view and print the manual material yourself on the internet at: http./Avww.wvdbhr.org/befffamily assistance/policy.asp.

{ } | would like to have a Pre-Hearing Conference with my worker and/or supervisor. (You may have a Conference before the Fair
Hearing and then proceed with the Fair Hearing If you are not satisfied.)

{ } | wanta Fair Hearing before a State Hearings Officer. (You may have a Fair Hearing without a Pre-Hearing Conference.)

{ } | wish to have my Fair Hearing by phone.

{ } Please send me the manual section on which the decision was based.

{ } | wish to continue receiving benefits while waiting for a Pre-Hearing Conference or a Falr Hearing decision. Continued benefits
only apply to a decrease or closure: If the Department's decision is upheld at the Pre-Hearing Conference {if you choose not to
continue with a Fair Hearing) and/or a Fair Hearing, you may have to pay the Department back for these benefits.

{ } | do NOT wish to continue receiving benefits while pending a Pre-Hearing Conference or a Fair Hearing decision. If the
Department's decision is not upheld at the Pre-Hearing Conference or Fair Hearing, DHHR will pay you any benefits you missed

during the Pre-Hearing Conference/F air Hearing Process.

Reason for Hearing/Pre-Hearing Request :

 

 

 

 

 

SSN (Optional) Phone:
Signature: Date:
Address :

 

DFA-FH-1 REV.(11/13)

 

Case: 7010167478 Date: 09/18/18 Page 3 of 4 CMC2

MAINA A
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 5 of 13 PagelD #: 26

This page is intentionally blank

 

Case: 7010167478 Date: 09/18/18 Page 4 of 4 CMC2

UAT A
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 6 of 13 PagelD #: 27

 

DHHR KANAWHA COUNTY
4190 W. WASHINGTON ST,
CHARLESTON WV 25313

West Virginia \
Department of Health
& Human Resources

 

Mailing Date: 10/04/18
Case Name: — KENNETHL RICHARDS

Case Number: SiRRmmB7478
Worker Name: HOLLI F BURFORD
Telephone: (304) 746-2360

— /

This notice informs you of your eligibility for all assistance programs which may be available to you and your family. It gives reasons
if you are not eligible for a benefit(s).

Note: If you currently receive Medical Assistance, the summary information could include eligibility for another Medical Assistance
coverage group which is not addressed In the Detailed Notices.

If you have been evaluated for benefits for other months, you will be notified in a separate notice, This summary is for the
{| ‘, month of November 2018 only.

KENNETH L RICHARDS

GEKRRENS
CHARLESTON WY 25312

 

 

Dear KENNETH L RICHARDS,

Supplemental Nutrition Assistance Program (SNAP)

 

Name Begin Date End Date Status

 

 

 

        

 

 

 

  

 

Please see the attached detailed notices for additional Information.

 

EDC1
Qualified Medicare Beneficiary Coverage
1. Action: 2. Reason:
Your Qualified Medicare Beneficiary Coverage benefits You did not turn in all requested information.

will stop. You will not receive this benefit after 2018-10-31.

 

 

 

The following individuals are ineligible:

KENNETH L RICHARDS

This institution is an equal opportunity provider.

 

Fair Hearing: If you do not agree with any decision, you may request a Fair Hearing and/or Pre-
Hearing Conference within 90 days of the effective date of the action. If you wish to request
continued benefits, you must ask for a Fair Hearing or Conference before the date of proposed
closure or reduction. Continued benefits only apply to closures and decreases in benefits. The form
to request a Fair Hearing and/or Pre-Hearing Conference is enclosed, but you may request It by
phone or in person. The following organization provides free legal services to eligible persons:

LEGAL AID OF WEST VIRGINIA, 922 QUARRIER ST., 4TH FLOOR
CHARLESTON, WV, 25301, 304-343-448 1/866-255-4370

 

 

 

UUATAECACTL

 

Case: 7010167478 Date: 10/04/18 Page 1 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 7 of 13 PagelD #: 28

 

EDR1
SNAP
Amount: Reason:
Your SNAP will decrease from $ 50.00 to $ 39.00, The Standard Deduction amount applied to the
effective 11/01/18. SNAP income has changed.

Your shelter and/or utility costs are less.

 

Certification Begin Date Certification End Date

 

2018-01-01 ~ 2019-12-31

 

 

 

 

The following is the list of individuals who are eligible for this benefit. If an individual has been added to the Assistance
Group, their name will appear here. If an individual income has increased, this will be stated by the amount it increased

by.

lf they are affected by the Able-Bodied Adult Without Dependents (ABAWD) 36 month tracking policy, the tracking _
period will be stated after their name.

KENNETH L RICHARDS

Policy: West Virginia Income Maintenance Manual Section(s):
CH4,APPB 4.4.2 7.2.3

 

Case: 7010167478 Date: 10/04/18 Page 2 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 8 of 13 PagelD #: 29

USDA Nondiscrimination Statement
This institution is prohibited from discriminating on the basis of race, color, national origin, disability, age, sex and in
some cases religion or political beliefs.

The U.S. Department of Agriculture also prohibits discrimination based on race, color, national origin, sex, religious
creed, disability, age, political beliefs or reprisal or retaliation for prior civil rights activity in any program or activity
conducted or funded by USDA.

Persons with disabilities who require alternative means of communication for program information (e.g. Braille, large
print, audiotape, American Sign Language, etc.), should contact the Agency (State or local) where they applied for
benefits. Individuals who are deaf, hard of hearing or have speech disabilities may contact USDA through the Federal
Relay Service at (800) 877-8339. Additionally, program information may be made available in languages other than
English.

To file a program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, (AD-3027),
found online at: http:/Avww.ascr.usda.gov/complaint_filing_cust.html, and at any USDA office, or write a letter
addressed to USDA and provide in the letter all of the information requested in the form. To request a copy of the
complaint form, call (866) 632-9992. Submit your completed form or letter to USDA by:

(1) mail: U.S. Department of Agriculture
Office of the Assistant Secretary for Civil Rights
1400 Independence Avenue, SW
Washington, D.C. 20250-9410

(2) fax: (202) 690-7442; or
(3) email: program.intake@usda.gov.

For any other information dealing with Supplemental Nutrition Assistance Program (SNAP) issues, persons should
either contact the USDA SNAP Hotline Number at (800) 221-5689, which is also in Spanish or call the State
Information/Hotline Numbers (click the link for a listing of hotline numbers by State); found online al: http:/Avww.fns.

To file a complaint of discrimination regarding a program receiving Federal financial assistance through the U.S.
Depariment of Health and Human Services (HHS), write: HHS Director, Office for Civil Rights, Room 515-F, 200
Independence Avenue, S.W., Washington, D.C. 20201 or call (202) 619-0403 (voice) or (800) 537-7697 (TTY).

This institution is an equal opportunity provider,

Notes:
The following information was not verified:
Individual information
KENNETH L RICHARDS
CHECKING ACCOUNT
Proof of the value of this asset,

You must contact this office and report if the gross income of the individuals included in the SNAP benefit increases to more than $
2024.00 per month. Gross income is the amount of all unearned income received in a month, plus the amount of earned income
before any taxes or other withholdings are taken out. This includes the income of individuals who join your household in the future if
the new individual purchases and prepares food with someone in your SNAP benefit, is married to someone in the SNAP benefit, is
the parent or child of someone in the SNAP benefit (when the child is under 22 years of age), or exercises parental control over/is
under the parental control of someone in the SNAP benefit (when the child is under 18 years of age).

If you are Interested in applying for the Tel-Assistance/Lifeline Program to help you save money on your phone bill, an application is
available for you at your local Department of Health and Human Resources Office or you can download an application using your My
inROADS account on inROADS at www.wvinroads.org.

HAUL

<j
=

709

 

Case: 7010167478 Date: 10/04/18 Page 3 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 9 of 13 PagelD #: 30

This notice can be viewed online. Go to www. wvinroads.org and create or jog into your inROADs account to view notices /
appointments /benefit information.

Other Applicable Information :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNAP
Vehicle Assets 0.00 |
Liquid Assets 600.00
Real Property Assets 0.00
Personal Property Assets 0.00
Lump Sum Assets 0.00
Burial Assets 0.00
Deemed Assets 0.00
Your Countable Assets 600.00 SNAP Asset Limit 3500.00
Your Gross Income 814.00 SNAP Gross Income Limit 1316.00
Your Countable Net Income 507.10 SNAP Net Income Limit 1012.00
Gross Earned Income 0.00
Earned Income Deduction - 0.00
Gross Unearned Income + 814.00
Standard Deduction - 164,00
Medical Expense Deduction - 0,00
Dependent Care Deduction - 7 9.00 |
Support Payments - 0.00
Shelter/Utility Deduction - 14290
Net Adjusted Income = 507.10
SNAP Maximum Allotment 19200”
30% Adjusted Income - 152.10
Recoupment Amount - i 900 2~COC~S
Your Monthly SNAP Benefits = 39.00
Your Prorated SNAP Benefits “s 0.00 |

 

 

 

 

if you are paid more than once each month, your expected gross income for a month is determined by the following method:
Expected gross income received each week is multiplied by 4.3
Expected gross income received every two weeks is multiplied by 2.15
Expected gross income received twice a month is multiplied by 2

Medicaid and/or WV CHIP
The budget below was used to determine eligibility for KENNETH L RICHARDS

 

 

 

 

 

 

 

 

Vehicle Assets 0.00
Liquid Assets 600.00
Real Property Assets 0.00
Personal Property Assets 0.00
Life Insurance Assets 0.00

 

 

Case: 7010167478 Date: 10/04/18 Fage 4 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 10 of 13 PagelD #: 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lump Sum Assets 0.00
Burial Assets 0.00
Deemed Assets 0.00
Your Countable Assets 600.00 Medical Assistance Asset Limit 7560.00
Gross Income Earned 0.00
Blind Work Expenses - 0.00
$65 1/2 Disregard - 0.00 - i
Legal Guard/Comniittee Fees - 0.00
Gross Unearned Income + 814.00
4/3 Child Support Disregard - 0.00
$20 Disregard lo 20.00
Your Countable Net Income = 794.00 Medical Needy Income Limit 1012.00
Your Income Over Medically Needy _
Limit ~ 0.00

 

 

 

 

on

any

wy
Q
a

UAE

 

Case: 7010167478

Date: 10/04/18

Page 5 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 11 of 13 PagelID #: 32

West Virginia Department of Health & Human Resources
Supplemental Nutrition Assistance Program (SNAP)
IMPORTANT SNAP INFORMATION
FOR ABLE-BODIED ADULTS WITHOUT DEPENDENTS

The following eligibility requirements for the Supplemental Nutrition Assistance Program may affect you if you:
- Are atleast age 18 and not yet age 50;

If you are otherwise eligible you may receive SNAP benefits for no more than 3 months out of 36 months unless
exempt or you:
- Work at least 20 hours per week, averaged monthly; or
- Participate in a work program, such as one sponsored by the Workforce Innovation Opportunity Act, for at
least 20 hours per week, averaged monthly.

NOTE: This policy does not apply in all counties of West Virginia. Your Worker must tell you if you live i ina county with time-
limited eligibility. These counties are subject to change.

NOTE: If you reside in a county with time-limited eligibility and meet the above criteria, you must report when your work hours
are reduced to less than 20 hours per week, averaged monthly. This applies to households with limited income reporting
requirements as well.

If you lose eligibility because of the time limit, one way you can become eligible again is by working 80 houirs in a 30-day period
or participating in a work program for a month. If you become eligible again, you can continue to receive SNAP benefits for as
long as you meet all other eligibility requirements, including the work requirements. If you lose your job, you may be eligible to
receive SNAP benefits for up to an additional 3 consecutive months in the same 36-month period without meeting the work
requirement.

You are exempt or become exempt from these requirements and may continue to receive SNAP benellts, if otherwise eligible, if
one of the following applies to you:

- You receive SNAP benefits in a SNAP household that includes an individual under age 18;

- You become age 50;

- You are responsible for the care of an incapacitated individual, whether or not you live with the individual,

- You have been medically certified as unfit for work’or you are pregnant;

- You are receiving Unemployment Compensation;

- You are a student enrolled at least half-time in any recognized school, training program or an institution of
higher education;

- You are a regular participant in a drug addiction or alcoholic treatment and rehabilitation program;

- You are hired for work of at least 30 hours per week or for work paying the equivalent of at least 30 hours
times the minimum wage per week;

If you are not exempt from these requirements and do not meet the work requirements, you may volunteer to be placed ina
work activily

if you have any questions, please contact the local office listed on the enclosed nolice, or the Customer Service Reporting
Center at 1-877-716-1212. You may also create an account and report your changes online at http:/Avww.wvinroads.org.

DFA-ABAWD-1
Revised (11/15)

 

Case: 7010167478 Date: 10/04/18 Page 6 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 12 of 13 PagelD #: 33

WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES
PRE-HEARING CONFERENCE AND/OR FAIR HEARING REQUEST FORM

If you disagree with the decision made on your application or the proposed changes in your benefits, you may ask for a o
Pre-Hearing Conference, a Fair Hearing, or both either orally or in writing. You have the right to be assisted and/or represented 2
by a person of your choice at the Pre-Hearing Conference/Fair Hearing. This person may be a friend, relative, attorney or any oO
other person. A Pre-Hearing Conference is an informal meeting with you, your worker and their supervisor. This meeting is oO
to explain anything you have questions about and for you to explain your situation. This Conference may resolve the problem es
and eliminate the need for a Fair Hearing. If not, you may proceed with a Fair Hearing. A Fair Hearing is a meeting with you ia
and anyone you choose to have with you, a State Hearings Officer, the Department's representative, and any witnesses you "
or the Department believes can provide appropriate evidence. The Fair Hearing process is designed to make sure the °

Department took the correct action on the issue(s) involved.

WUE EL

If you ask for a Pre-Hearing Conference and/or Fair Hearing, due to a decrease or closure of your benefits,before the date of the
proposed closure or reduction, your benefits will not be reduced or stopped, pending a final decision. Otherwise, the change will be
made, and you may ask for a Fair Hearing or Pre-Hearing Conference within 90 days of the effective date of the actions.

NOTE: If your benefits are being reduced or stopped due to a SNAP review, a mass change (such as the annual Social Security
increase) or because you signed a form giving up your right to recelve advance notice of this change, your benefits will not be
continued, even if you request it, but a hearing will be held.

The DHHR worker will help you make arrangements for transportation to any fair hearing if you cannot provide your own
transportation and you so request. Your hearing may also be conducted by phone. Also, the worker will help you prepare
for the Fair Hearing, if you so request. To call Client Services In Charleston toll-free, dial 1-800-642-8589.

if you wish to have a Pre-Hearing Conference and/or Fair Hearing, please check below and return the bottom section of this form

to your local DHHR Office. The address is on the top of the enclosed notice or can be provided to you by Client Services. You

may review the materials in your case record during normal business hours. If you request, we will send you a copy of the manual
material or you may view and print the manual material yourself on the internet at: http:/Avww.wvdhhr.org/bef/family assistance/policy.asp.

{ } | would like to have a Pre-Hearing Conference with my worker and/or supervisor. (You may have a Conference before the Fair
Hearing and then proceed with the Fair Hearing if you are not satisfied.)

{ } {want a Fair Hearing before a State Hearings Officer. (You may have a Fair Hearing without a Pre-Hearing Conference.)

{ } 1 wish to have my Fair Hearing by phone.

{ } Please send me the manual section on which the decision was based.

{ } | wish to continue receiving benefits while waiting for a Pre-Hearing Conference or a Falt Hearing decision. Continued benefits
only apply to a decrease or closure. Ifthe Department's decision is upheld at the Pre-Hearing Conference (if you choose not to
continue with a Fair Hearing) and/or a Fair Hearing, you may have to pay the Department back for these benefits.

{ } [do NOT wish to continue receiving benefits while pending a Pre-Hearing Conference or a Fair Hearing decision. If the
Department's decision is not upheld at the Pre-Hearing Conference or Fair Hearing, DHHR will pay you any benefits you missed

during the Pre-Hearing Conference/Fair Hearing Process.

Reason for Hearing/Pre-Hearing Request :

 

 

 

 

 

SSN (Optional) Phone:
Signature: Date:
Address :

 

DFA-FH-1 REV.(14/13)

 

Case: 7010167478 Date: 10/04/18 Page 7 of 8
Case 2:19-cv-00397 Document 1-1 Filed 05/15/19 Page 13 of 13 PagelID #: 34

This page is intentionally blank

 

Case: 7010167478 Date: 10/04/18 Page 8 of 8
